DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim status
The examiner acknowledged the amendment made to the claims on 02/25/2021.
Claims 1, 3-4 and 18 are currently amended. Claims 2, 5, 7-9, 16-17 and 19-20 are previously presented. Claims 6 and 10-14 are previously cancelled. Claim 15 is previously withdrawn. Claims 1-5, 7-9 and 16-20 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claims 1, 7, 16 and 19-20 are objected to because of the following informalities:  there should be a space between a number and “wt%”, so as to be consistent with claim 8. Appropriate correction is required.

	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites “the continuous bakery portion comprising no polyoxyethylene sorbitan tristearate”, which clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure, for the reason that although polyoxyethylene ether of a partial ester of a hexitan is mentioned in the background part of the specification (page 2, line 33-35), there is no indication that it is contemplated as part of the instant invention. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.	
Claim 4 recites “wherein the continuous bakery portion has a surface colour that would be dark enough to visibly contrast with the presence of fat bloom”. Such a limitation is not described in the specification in such a way as to reasonably convey to a skilled artisan that the inventor had the passion of the limitation.  The instant specification at page 8 describes that the alkalized cocoa powder is darker in colour than non-alkalized cocoa powder so less is required to provide a dark colour to the product and the darker colour may exacerbate the appearance of any bloom by providing additional color contrast. However, such a description cannot be interpreted to mean that the continuous bakery portion has a surface colour that would be dark enough to visibly contrast with the presence of fat bloom.
Claims 2-5, 7-9 and 16-20 ultimately depend from claim 1 and therefore incorporate the written requirement deficiency therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8-9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borges EP 2384630 A1 (cited in IDS) in view of Boldon US Patent No. 6,391,366, hereinafter referred to as Borges and Boldon, respectively.
Regarding claims 1-5, 9, 16 and 18, Borges teaches a comestible product (e.g., brownie-type soft cake) comprising a continuous bakery portion (e.g., baked dough) that comprises starch, sugar, egg and fat, etc., a discrete inclusion and a filling, wherein the continuous and the discrete inclusion comprise source of cocoa butter (e.g., chocolate and cocoa powder); and wherein the continuous bakery portion comprises no polyoxyethylene sorbitan tristearate  ([0007; 0011; 0015; 0019; 0035-0038; 0045; 0055].
The brownie-type soft cake has a chocolate color at least on the surface, thus reading on “wherein the continuous bakery portion has a surface colour that would be dark enough to visibly contrast with the presence of fat bloom”.
Borges is silent regarding the continuous bakery portion comprising 0.3%-3% (claim 1) or 0.3%-1% (claim 16) sorbitan tristearate. Boldon teaches adding 0.1-6% sorbitan tristearate emulsifier to a dough (e.g., batter) that comprises starch, sugar, fat, egg and chocolate, etc. so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter (column 2, line 39-45; column 7, line 38-67; column 8, line 1-27). Both Borges and Boldon are directed to baked goods that comprises starch, sugar, fat, egg and chocolate. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borges by including 0.1-6% sorbitan tristearate emulsifier so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter.
The amount of sorbitan tristearate as disclosed by Boldon encompasses those recited in claims 1 and 16. In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 8 and 20, Borges teaches that the continuous bakery portion contains 10-25% fat such as vegetable oil ([0019]), and 5-35% chocolate or 0-10% cocoa powder ([0019]) which contributes extra fat content of 0-10.5% (chocolate and cocoa powder are known to contain 30% and 10-20% fat, respectively). As such, the amount of fat as disclosed by Borges falls within or overlaps with those recited in claims 8 and 20. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 17, Borges as recited above, teaches cocoa powder. Therefore, it would have been obvious to have selected alkalized defatted cocoa powder to include in the continuous bakery portion where Borges teaches cocoa powder, as one of ordinary skill would have had the reasonable expectation that any cocoa powder (e.g. alkalized defatted cocoa powder) would function effectively in the continuous portion. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with alkalized defatted cocoa powder.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Boldon as applied to claim 1 above, and  evidenced by Blonz, “Understanding Vegetable Oils”, Published Sep.19, 2017 [retrieved on 2019-07-25]. Retrieved from the Internet: <URL: https://www.berkeleywellness.com/healthy-eating/food/article/understanding-vegetable-oils> (hereinafter referred to as Blonz).
Regarding claims 7 and 19, Borges teaches that the continuous bakery portion comprises 10-25% fat such as vegetable oil ([0015], which is known to have a saturated fat content of 6-26% (Blonz, Table: Vegetable oils by fat content; assuming 1 tablespoon = 13 g). Further, it is calculated from above that chocolate or cocoa powder of Borges contributes extra 0-10.5% fat which adds up to extra 0-5.8% saturated fat  (cocoa butter is known to contain ~55% saturated fat). As such, Borges teaches a saturated fat content that falls within or overlaps with those recited in claims 7 and 19 (e.g., ((10%-25%) x (6%-26%)  + (0-10.5%) x 55%)/((10%-25%) + (0-10.5%)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered and the examiner’s response is shown below:
Applicant argues on pages 6-7 of the Remarks that inclusion of STS generates unexpected result in inhibiting fat bloom and the foregoing evidence shows the superiority of exemplary embodiments of claimed subject matter over Borges.
These arguments are not persuasive. First, the showing in Examples of the disclosure is not commensurate in scope with the instant claim. The independent claim is directed to “A comestible product comprising a continuous bakery portion and, optionally, one or more discrete inclusions, the comestible product comprising one or more sources of cocoa butter or cocoa butter equivalent, and the continuous bakery portion comprising sorbitan tristearate in an amount of from 0.3wt% to 3 wt% of the 
Applicant argues on page 7 of the Remarks that there would have been no reason to consider Bolden with the teaching of Borges, for the reason that Bolden is concerned with providing frozen batters that can undergo cycles of freezing and thawing while Borges is directed to dough for soft cakes, that Bolden is using STS for a different purpose than the present invention and Bolden is silent regarding the problem of fat bloom, and that Bolden provides no reason to select STS from the list.
Those arguments are not persuasive. First, Bolden is brought to teach the limitation of adding 0.1-6% STS emulsifier to a dough (e.g., batter) that comprises starch, sugar, fat, egg and chocolate, etc. so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter. Given that both Borges and Bolden are directed to doughs for bakery product, a skilled artisan would have been motivated to add 0.1-6% STS emulsifier to the dough of Borges for the aforementioned benefits. The frozen batter feature as disclosed by Bolden is not relied on thus is not relevant to the rejection. Second, regarding the arguments that Bolden uses STS for a different purpose than the present invention and that the prior art does not recognize the problem of fat bloom, applicant is reminded that rationale different from applicant’s is Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See MPEP 2145 II. Third, since Bolden teaches a list of emulsifiers, then every species in the list is certainly obvious, including STS.
Applicant asserts on page 8 of the Remarks that the rejection is an improper reconstruction based on hindsight, for the reason that a skilled artisan would have no expectation that adding 0.3-3% STS would have effect the fat bloom.
This assertion is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the prior art has taught adding STS to a batter or dough, thus the knowledge is not solely from the instant disclosure. Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the reasons enumerated above, applicant’s arguments regarding dependent claims 7 and 19 are not persuasive.
Applicant’s argument on pages 8-9 of the Remarks regarding the rejection over Joy in view of Cross is moot, for the reason that Joy in view of Cross is no longer relied on in the instant rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.L./           Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/           Primary Examiner, Art Unit 1791